Case 8:18-ap-01181-TA          Doc 4 Filed 11/08/18 Entered 11/08/18 17:53:15            Desc
                                Main Document    Page 1 of 9


 1   Christopher J. Langley – SBN 258851
     Donald W. Reid – SBN 281743 (Of Counsel)
 2   Charity J. Manee – SBN 286481 (Of Counsel)
     LAW OFFICES OF LANGLEY AND CHANG
 3
     4158 14th Street
 4   Riverside, California 92501
     (951) 383-3388
 5   chris@langleylegal.com
     don@rmbklaw.com
 6   charity@rmbklaw.com
 7
     Counsel for Gregory A. Wahl,
 8   Defendant

 9                                 UNITED STATES BANKRUPTCY COURT

10                 CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

11
     In re
12                                                           Case No. 8:18-bk-12449-TA
     GREGORY ANTON WAHL,
13                                                           Chapter 7
                     Debtor.
14                                                           Adv. Case No. 8:18-ap-01181-TA

15
                                                             ANSWER OF DEFENDANT GREGORY
16   MICHAEL CORSON, W. MICHAEL                              ANTON WAHL TO COMPLAINT FOR
     CORSON & CO., APC,                                      DETERMINATION OF
17                                                           NONDISCHARGEABILITY OF DEBT
                     Plaintiffs,                             UNDER 11 U.S.C. SECTOIN 523(a)(2)(A)
18                                                           and (a)(6)
             vs.
19
     GREGORY ANTON WAHL,                                           Status Conference Hearing:
20                                                                 Date: January 3, 2019
                     Defendant.                                    Time: 10:00 a.m.
21
22

23           Defendant Gregory Anton Wahl, an individual (“Defendant”) hereby files the answer to
24   the Complaint (“Complaint”) of Michael Corson and W. Michael Corson & Co., APC
25   (“Plaintiffs”), and admits and denies as follows:
26           1.      Defendant admits the allegations contained in paragraph 1 of the Complaint.
27           2.      Defendant admits the allegations contained in paragraph 2 of the Complaint.
28           3.      Defendant admits the allegations contained in paragraph 3 of the Complaint.
29
30                                                       1
Case 8:18-ap-01181-TA       Doc 4 Filed 11/08/18 Entered 11/08/18 17:53:15                 Desc
                             Main Document    Page 2 of 9


 1          4.      Defendant incorporates his answers set forth in paragraphs 1 through 3 above.
 2          5.      Defendant admits the allegations contained in paragraph 5 of the Complaint.
 3          6.      Defendant admits the allegations contained in paragraph 6 of the Complaint.
 4          7.      Defendant lacks sufficient information to form a belief as to the truth or falsity of
 5   the allegations set forth in paragraph 7 of the Complaint and accordingly, denies the allegations in
 6   paragraph 7 of the Complaint on this basis.
 7          8.      Defendant admits the allegations contained in paragraph 8 of the Complaint.
 8          9.      Defendant admits the allegations contained in paragraph 9 of the Complaint.
 9          10.     Defendant admits the allegations contained in paragraph 10 of the Complaint.
10          11.     Defendant admits the allegations contained in paragraph 11 of the Complaint.
11          12.     Defendant admits the allegations contained in paragraph 12 of the Complaint.
12          13.     Defendant admits the allegations contained in paragraph 13 of the Complaint.
13          14.     Defendant admits the allegations contained in paragraph 14 of the Complaint.
14          15.     Defendant admits the allegations contained in paragraph 15 of the Complaint.
15          16.     Defendant denies the allegations contained in paragraph 16 of the Complaint.
16          17.     Defendant denies the allegations contained in paragraph 17 of the Complaint.
17          18.     Defendant denies the allegations contained in paragraph 18 of the Complaint.
18          19.     Defendant admits the allegations contained in paragraph 19 of the Complaint.
19          20.     Defendant denies the allegations contained in paragraph 20 of the Complaint.
20          21.     Defendant denies the allegations contained in paragraph 21 of the Complaint.
21          22.     Defendant denies the allegations contained in paragraph 22 of the Complaint.
22          23.     Defendant denies the allegations contained in paragraph 23 of the Complaint.
23          24.     Defendant denies the allegations contained in paragraph 24 of the Complaint.
24          25.     Defendant denies the allegations contained in paragraph 25 of the Complaint.
25          26.     Defendant denies the allegations contained in paragraph 26 of the Complaint.
26          27.     Defendant denies the allegations contained in paragraph 27 of the Complaint.
27          28.     Defendant denies the allegations contained in paragraph 28 of the Complaint.
28          29.     Defendant denies the allegations contained in paragraph 29 of the Complaint.
29
30                                                     2
Case 8:18-ap-01181-TA       Doc 4 Filed 11/08/18 Entered 11/08/18 17:53:15                 Desc
                             Main Document    Page 3 of 9


 1          30.     Defendant denies the allegations contained in paragraph 30 of the Complaint.
 2          31.     Defendant denies the allegations contained in paragraph 31 of the Complaint.
 3          32.     Defendant denies the allegations contained in paragraph 32 of the Complaint.
 4          33.     Defendant denies the allegations contained in paragraph 33 of the Complaint.
 5          34.     Defendant denies the allegations contained in paragraph 34 of the Complaint.
 6          35.     Defendant denies the allegations contained in paragraph 35 of the Complaint.
 7          36.     Defendant denies the allegations contained in paragraph 36 of the Complaint.
 8          37.     Defendant denies the allegations contained in paragraph 37 of the Complaint.
 9          38.     Defendant denies the allegations contained in paragraph 38 of the Complaint.
10          39.     Defendant denies the allegations contained in paragraph 39 of the Complaint.
11          40.     Defendant denies the allegations contained in paragraph 40 of the Complaint.
12          41.     Defendant denies the allegations contained in paragraph 41 of the Complaint.
13          42.     Defendant denies the allegations contained in paragraph 42 of the Complaint.
14          43.     Defendant denies the allegations contained in paragraph 43 of the Complaint.
15          44.     Defendant denies the allegations contained in paragraph 44 of the Complaint.
16          45.     Defendant denies the allegations contained in paragraph 45 of the Complaint.
17          46.     Defendant denies the allegations contained in paragraph 46 of the Complaint.
18          47.     Defendant denies the allegations contained in paragraph 47 of the Complaint.
19          48.     Defendant denies the allegations contained in paragraph 48 of the Complaint.
20          49.     Defendant denies the allegations contained in paragraph 49 of the Complaint.
21          50.     Defendant denies the allegations contained in paragraph 50 of the Complaint.
22          51.     Defendant denies the allegations contained in paragraph 51 of the Complaint.
23          52.     Defendant admits the allegations contained in paragraph 52 of the Complaint.
24          53.     Defendant lacks sufficient information to form a belief as to the truth or falsity of
25   the allegations set forth in paragraph 53 of the Complaint and accordingly, denies the allegations
26   in paragraph 53 of the Complaint on this basis.
27
28

29
30                                                     3
Case 8:18-ap-01181-TA       Doc 4 Filed 11/08/18 Entered 11/08/18 17:53:15                 Desc
                             Main Document    Page 4 of 9


 1          54.     Defendant lacks sufficient information to form a belief as to the truth or falsity of
 2   the allegations set forth in paragraph 54 of the Complaint and accordingly, denies the allegations
 3   in paragraph 54 of the Complaint on this basis.
 4          55.     Defendant lacks sufficient information to form a belief as to the truth or falsity of
 5   the allegations set forth in paragraph 55 of the Complaint and accordingly, denies the allegations
 6   in paragraph 55 of the Complaint on this basis.
 7          56.     Defendant lacks sufficient information to form a belief as to the truth or falsity of
 8   the allegations set forth in paragraph 56 of the Complaint and accordingly, denies the allegations
 9   in paragraph 56 of the Complaint on this basis.
10          57.     Defendant lacks sufficient information to form a belief as to the truth or falsity of
11   the allegations set forth in paragraph 57 of the Complaint and accordingly, denies the allegations
12   in paragraph 57 of the Complaint on this basis.
13          58.     Defendant incorporates his answers set forth in paragraphs 1 through 57 above.
14          59.     Defendant denies the allegations contained in paragraph 59 of the Complaint.
15          60.     Defendant denies the allegations contained in paragraph 60 of the Complaint.
16          61.     Defendant incorporates his answers set forth in paragraphs 1 through 60 above.
17          62.     Defendant denies the allegations contained in paragraph 62 of the Complaint.
18          63.     Defendant denies the allegations contained in paragraph 63 of the Complaint.
19          64.     Defendant denies the allegations contained in paragraph 64 of the Complaint,
20   including every subpart thereof.
21          65.     Defendant denies the allegations contained in paragraph 65 of the Complaint,
22   including every subpart thereof.
23                                        PRAYER FOR RELIEF
24          WHEREFORE, Defendant prays that all relief sought by the Plaintiffs be denied, and that
25   Defendant be awarded:
26          1.      His cost of suit as may be incurred;
27          2.      Reasonable attorneys’ fees as may be allowed by this Court; and
28          3.      For such other relief as is just and property.
29
30                                                     4
Case 8:18-ap-01181-TA        Doc 4 Filed 11/08/18 Entered 11/08/18 17:53:15                Desc
                              Main Document    Page 5 of 9


 1                                      AFFIRMATIVE DEFENSES

 2          Defendant alleges the following Affirmative Defenses to Plaintiff’s Complaint. Unless

 3   specifically stated otherwise, each of the following affirmative defenses shall apply to all

 4   purported causes of action against Defendant asserted in said Complaint.

 5                                   FIRST AFFIRMATIVE DEFENSE

 6                                    (Failure to State Facts Sufficient)

 7          1.      As a first, separate and distinct affirmative defense, Defendant alleges that the

 8   Complaint, and each and every purported cause of action contained therein, fails to state facts

 9   sufficient to constitute a cause of action against Defendant.

10                                 SECOND AFFIRMATIVE DEFENSE

11                                             (Incorrect Facts)

12          2.      As a second, separate and distinct affirmative defense, Defendant is informed and

13   believes, and based thereon alleges that the facts, as stated by Plaintiffs in the Complaint, are

14   materially incorrect, incomplete and portray a false light of the true facts.

15                                  THIRD AFFIRMATIVE DEFENSE

16                                                 (Estoppel)
17          3.      As a third, separate and distinct affirmative defense, Defendant is
18   informed and believes, and based thereon alleges, that Plaintiffs have engaged in conduct and
19   activities with respect to the property and activities which are the subject of the Complaint and by
20   reason of said activities is estopped from asserting any claim for damages or seeking any other
21   relief against Defendant.
22                                 FOURTH AFFIRMATIVE DEFENSE
23                                           (Failure to Mitigate)
24          4.      As a fourth, separate and distinct affirmative defense, Defendant is informed and
25   believes, and based thereon alleges, that Plaintiffs have failed to exercise reasonable care and
26   diligence to avoid loss and to minimize damages and that, therefore, Plaintiffs may not recover for
27   losses which could have been prevented by reasonable efforts on their part, or by expenditures
28   which might reasonably have been made, and that, therefore, recovery, if any, should be reduced
29
30                                                      5
Case 8:18-ap-01181-TA        Doc 4 Filed 11/08/18 Entered 11/08/18 17:53:15               Desc
                              Main Document    Page 6 of 9


 1   by the failure of Plaintiffs to mitigate damages, if any.
 2                                  FIFTH AFFIRMATIVE DEFENSE
 3                                         (Proximate Contribution)
 4          3.      As a fifth, separate and distinct affirmative defense, Defendant is informed and
 5   believes, and based thereon alleges, that the injuries and damages of which Plaintiffs complain
 6   were proximately caused or contributed to by the acts of other persons and/or other entities and
 7   that said acts were an intervening and/or superseding cause of the injuries and damages, if any, of
 8   which the Plaintiffs complain, thus barring any recovery against Defendant.
 9                                  SIXTH AFFIRMATIVE DEFENSE
10                               (Failure to Perform Condition Precedent)
11          5.      As a sixth, separate and distinct affirmative defense, Defendant is informed and
12   believes, and based thereon alleges, that Plaintiffs failed to perform conditions precedent under the
13   alleged contract(s) and, therefore, the allegations contained in the Complaint must fail.
14                                SEVENTH AFFIRMATIVE DEFENSE
15                                                  (Laches)
16          7.      As a seventh, separate and distinct affirmative defense, Defendant is informed and
17   believes, and based thereon alleges, that each and every one of Plaintiffs’ causes of action are
18   barred by the doctrine of laches.
19                                 EIGHTH AFFIRMATIVE DEFENSE
20                                       (Lack of Reasonable Reliance)
21          8.      As an eighth, separate and distinct affirmative defense, Defendant is informed and
22   believes, and based thereon alleges, that each and every cause of action is barred due to Plaintiffs’
23   lack of reasonable reliance on the alleged misrepresentations and formation of a contract with
24   Defendant.
25                                  NINTH AFFIRMATIVE DEFENSE
26                                          (No Proximate Cause)
27          9.      As a ninth, separate and distinct affirmative defense, Defendant is informed and
28   believes, and based thereon alleges that the damages or injuries allegedly suffered by Plaintiffs
29
30                                                      6
Case 8:18-ap-01181-TA        Doc 4 Filed 11/08/18 Entered 11/08/18 17:53:15                  Desc
                              Main Document    Page 7 of 9


 1   were not proximately caused by any purported acts or omissions of Defendant, thereby eliminating
 2   or reducing any alleged liability.
 3                                  TENTH AFFIRMATIVE DEFENSE
 4                                  (Speculative and Uncertain Damages)
 5          10.     As an tenth separate and distinct affirmative defense, Defendant is informed and
 6   believes, and based thereon alleges that, Plaintiffs’ losses, if any, are speculative and/or uncertain,
 7   and therefore, not compensable.
 8                               ELEVENTH AFFIRMATIVE DEFENSE
 9                                        (Excuse from Performance)
10          11.     As an eleventh, separate and distinct affirmative defense, Defendant is informed
11   and believes, and based thereon alleges, that Plaintiffs, at all times relevant to their claims in this
12   matter, and at all times during the terms of the contracts alleged in the complaint, have
13   substantially and materially breached their obligations under those contracts, and any other
14   contract between Plaintiffs and Defendant. By such breach, Defendant is excused from any
15   performance claimed or actually due to Plaintiffs under such contracts.
16                                TWELFTH AFFIRMATIVE DEFENSE
17                                          (Proximate Negligence)
18          12.     As a twelfth, separate and distinct affirmative defense, Defendant alleges that the
19   damages suffered by the Plaintiffs, if any, were the direct and proximate result of the negligence of
20   parties, persons, corporations and/or entities, other than Defendant, and that the liability of
21   Defendant, if any, is limited in direct proportion to the percentage of fault actually attributable to
22   Defendant.
23                              THIRTEENTH AFFIRMATIVE DEFENSE
24                                                   (Offset)
25          13.     As a thirteenth, separate and distinct affirmative defense, Defendant is informed
26   and believes, and based thereon alleges, that the causes of action set forth in the Complaint and the
27   damages Plaintiffs allegedly suffered, if any, are offset by damages and money due and owing
28   Defendant, from Plaintiffs, as well as claims against Plaintiffs.
29
30                                                       7
Case 8:18-ap-01181-TA         Doc 4 Filed 11/08/18 Entered 11/08/18 17:53:15              Desc
                               Main Document    Page 8 of 9


 1                              FOURTEENTH AFFIRMATIVE DEFENSE
 2                                             (Unclean Hands)
 3          14.       As a fourteenth separate and distinct affirmative defense, Defendant is informed
 4   and believes and alleges that the purported causes of action pled in the Complaint, individually or
 5   collectively, against Defendant are barred by the equitable doctrine of unclean hands.
 6
                                 FIFTEENTH AFFIRMATIVE DEFENSE
 7
                                                   (Waiver)
 8
            15.       As an fifteenth separate and distinct affirmative defense, Defendant is informed
 9
     and believes and alleges that the purported causes of action pled in the Complaint against this
10
     Defendant are barred by waiver.
11
                                 SIXTEENTH AFFIRMATIVE DEFENSE
12
                                          (Failure of Consideration)
13
            16.       As a sixteenth separate and distinct affirmative defense, Defendant is informed and
14
15   believes and alleges that the Complaint and each cause of action therein is barred by the failure of

16   consideration.

17                                 SEVENTEENTH AFFIRMATIVE DEFENSE

18                                         (Insufficient Knowledge)

19          20.       As a seventeenth separate and distinct affirmative defense, Defendant is informed

20   and believes, and based thereon alleges, that Defendant presently has insufficient knowledge or

21   insufficient information upon which to form a belief as to whether he has any additional, yet un-

22   asserted, affirmative defenses. Therefore, Defendant, reserves the right to assert additional

23   affirmative defenses in the event discovery indicates it would be appropriate.

24                                                          Respectfully submitted,

25                                                          LAW OFFICES OF LANGLEY & CHANG

26
     Dated: November 8, 2018                                By: /s/Christopher J. Langley
27                                                          Christopher J. Langley, Counsel for
                                                            Gregory A. Wahl, Defendant
28

29
30                                                      8
Case 8:18-ap-01181-TA         Doc 4 Filed 11/08/18 Entered 11/08/18 17:53:15                      Desc
                               Main Document    Page 9 of 9


 1                                      PROOF OF SERVICE OF DOCUMENT
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
 2   address is: 4158 14th Street, Riverside, CA 92501

 3   A true and correct copy of the foregoing document entitled (specify): ANSWER OF DEFENDANT
     GREGORY ANTON WAHL TO COMPLAINT FOR DETERMINATION OF NONDISCHARGEABILITY OF
 4   DEBT UNDER 11 U.S.C. SECTOIN 523(a)(2)(A) and (a)(6) will be served or was served (a) on the judge
     in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
 5
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On (date) November 8, 2018, I checked the CM/ECF docket for this bankruptcy
 7   case or adversary proceeding and determined that the following persons are on the Electronic Mail Notice
     List to receive NEF transmission at the email addresses stated below:
 8   Scott L Keehn scottk@keehnlaw.com, chrisf@keehnlaw.com (counsel for Plaintiffs)
     United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
 9                                                    Service information continued on attached page

     2. SERVED BY UNITED STATES MAIL:
10
     On (date) November 8, 2018, I served the following persons and/or entities at the last known addresses in
     this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
11   envelope in the United States mail, first class, postage prepaid, and addressed as follows: Listing the judge
     here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
12   document is filed.
                                                         Service information continued on attached page
13
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL:
14   (state the method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
     (date) November 8, 2018, I served the following persons and/or entities by personal delivery, overnight mail
15   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
     email as follows: Listing the judge here constitutes a declaration that personal delivery on, or overnight
16   mail to, the judge will be completed no later than 24 hours after the document is filed.
              • Hon. Theodor Albert, 411 West Fourth Street, Suite 5085 , Santa Ana, CA 92701
17
                                                        Service information continued on attached page
18
     I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
19
       November 8, 2018        Charity J. Manee                             /s/Charity J. Manee
20     Date                     Printed Name                                Signature

21
22

23
24
25
26
27
28

29
30                                                         9
